979 A.2d 843 (2009)
Melvin LINDSEY, Petitioner
v.
COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY, Respondent.
No. 97 EM 2009.
Supreme Court of Pennsylvania.
August 19, 2009.

ORDER
PER CURIAM.
AND NOW, this 19th day of August, 2009, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453, 462 (1994) (hybrid representation improper). The Prothonotary is directed to forward the instant filings to Petitioner's counsel of record. See Commonwealth v. Lindsey, 2835 EDA 2008.